Citation Nr: 0114011	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-03 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
severe gunshot wound (GSW) of the left arm involving muscle 
group VII, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for incomplete 
paralysis of the median nerve of the left hand, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for fracture of 
the left tibia, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for GSW of the 
middle and ring fingers of the right hand, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for GSW of the 
right thumb involving muscle group IX, currently evaluated as 
10 percent disabling.

6.  Entitlement to a compensable evaluation for scar, with 
bone defect of the left ilium.

7.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board notes that the veteran requested that he be 
afforded a hearing at the RO at the time he submitted his 
notice of disagreement in August 2000.  He was then scheduled 
for a hearing in August 2000 with notice provided that same 
month.  The veteran submitted a written statement on the date 
of the scheduled hearing and withdrew his hearing request.  
He stated that he had no further evidence to present on his 
case and asked that his case be forwarded to the Board.  
Accordingly, the Board will adjudicate the veteran's appeal 
based on the evidence of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The residuals of the veteran's severe GSW of muscle group 
VII of the left forearm have not required frequent periods of 
hospitalization nor do they produce marked interference with 
employment.  The residuals are manifested by a 5-inch scar on 
the anterior side of the forearm and a 5-inch scar on the 
ulnar side of the forearm.  The ulnar scar is adherent to the 
bone.  There is moderate grip strength and normal flexion, 
extension, supination and pronation of the wrist.

3.  The veteran's left median nerve disability is manifested 
by partial paralysis as evidenced by electromyographic/nerve 
conduction tests.  There is mild atrophy of the thenar 
muscles and decreased sensation along the radial aspect of 
the left hand.  The veteran uses his thumb, 4th and 5th 
fingers to pick up objects. 

4.  The residuals of the veteran's fracture of the left tibia 
are manifested by x-ray evidence of a healed fracture of the 
upper tibia and fibula.  There is normal alignment with no 
tenderness.

5.  The veteran's residuals of a GSW involving the right 
middle and ring fingers are manifested by a shortened distal 
phalanx of the middle finger.  The fingertips reach the palm 
of the hand except for the middle finger.  Grip strength is 
moderate.

6.  The residuals of the veteran's GSW of the right thumb 
involving muscle group IX are manifested by x-ray evidence of 
degenerative changes.

7.  The veteran has the following service-connected 
disabilities: severe GSW of the left arm, currently evaluated 
as 30 percent disabling; incomplete paralysis of the median 
nerve of the left hand, currently evaluated as 20 percent 
disabling; fracture of the left tibia, currently evaluated as 
20 percent disabling; GSW of the middle and ring fingers of 
the right hand, currently evaluated as 10 percent disabling; 
GSW of the right thumb currently evaluated as 10 percent 
disabling; and, a scar, with bone defect of the left ilium 
with a noncompensable evaluation.  His combined rating is 70 
percent.  The veteran's GSW of the left arm, incomplete 
paralysis of the left median nerve, GSW of the right thumb, 
middle and ring fingers disabilities have a common etiology.

8.  The highest level of education attained by the veteran is 
at least one year of high school.  

9.  The veteran has post-service employment experience with 
Chrysler for 18 months, self-employment as a grocer, and 
self-employment as the owner of a pizza restaurant.  He was 
last employed as the owner and retired in the mid-1980's .  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for residuals of a severe GSW of the 
left arm involving muscle group VII, have not been met.  38 
U.S.C.A. §§ 1155 (West 1991), (Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.55, 4.56, 4.73, Diagnostic Code 5307 
(2000).

2.  The criteria for a disability rating in excess of 20 
percent for incomplete paralysis of the left median nerve 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991), VCAA, 
§ 4, (to be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.102, 4.7, 4.120, 4.124a, Diagnostic Codes 8515 (2000).

3.  The criteria for a disability rating in excess of 20 
percent for fracture of the left tibia have not been met.  38 
U.S.C.A. §§ 1155 (West 1991), VCAA, § 4, (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (2000).

4.  The criteria for a disability rating in excess of 10 
percent for GSW of the right middle and ring fingers have not 
been met.  38 U.S.C.A. §§ 1155 (West 1991), VCAA, § 4, (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.1- 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5223 (2000).

5.  The criteria for a rating in excess of 10 percent for 
residuals of a GSW of the right thumb have not been met.  38 
U.S.C.A. §§ 1155 (West 1991), VCAA, § 4, (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.71a, 4.73, 
Diagnostic Codes 5003, 5010, 5215, 5309 (2000).

6.  The criteria for a compensable rating for scar, with bone 
defect of the left ilium, have not been met.  38 U.S.C.A. §§ 
1155 (West 1991), VCAA, § 4, (to be codified at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000).

7.  The veteran is not unemployable solely as a result of 
service-connected disabilities.  38 U.S.C.A. §§ 1155 (West 
1991), VCAA, § 4, (to be codified at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.321, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from October 1943 to July 
1946.  His service medical records (SMRs) reflect that he 
sustained multiple gunshot wounds (GSW) in March 1945.  The 
wounds were originally identified as GSWs of the left arm and 
right hand.  He was initially treated aboard a hospital ship 
where the wounds were debrided.  X-rays of the left forearm 
showed a badly comminuted fracture of the shaft of the radius 
that was in good position.  X-rays of the right hand showed a 
comminuted fracture of the proximal phalanx of the 4th (ring) 
finger with the fragments in poor position.  His left arm and 
forearm were placed in a plaster cast and his right hand in a 
wooden splint.  He was then transferred to a hospital in Guam 
and then on to Hawaii for further care.  

An entry from the Naval Hospital in Hawaii, dated in April 
1945, noted that the veteran had received bullet wounds of 
the right hand and left forearm in March 1945.  X-rays 
revealed fractures of the 4th finger of the right hand and 
bones of the left forearm.  The veteran was also noted to 
have a penetrating wound of the right thumb and middle finger 
from splintering of a flame-thrower.  He had no particular 
complaints except for aching of the fingers of the left hand.  
Examination of the right hand revealed an avulsion wound of 
the soft tissue of the radial aspect of the mid-thumb.  
Examination of the terminal phalanx of the 3rd finger 
revealed a loss of one-half of soft tissue beneath an intact 
nail, with some purulent drainage from the defect.  There was 
a circular, granulating 2-centimeter (cm) wound on the dorsum 
at the base of the proximal phalanx of the right ring finger.  
There was also soft tissue swelling of the finger, with 
deformity and tenderness.  There was a Kirschner wire through 
the terminal phalanx of the right [ring] finger.  Sensation 
and motion of all fingers was intact except for the ring 
finger, which revealed an absence of flexion and extension 
and had diminished sensation.  The left forearm was 
immobilized in a cast.  

X-rays taken in April 1945 were interpreted to show a badly 
comminuted fracture of the left forearm at the level of the 
middle of the left ulna, involving a distance of 5-cms of the 
shaft.  There was some loss of bone substance but the 
alignment and position of the major fragments was excellent.  
X-rays of the right hand revealed a comminuted fracture of 
the middle of the shaft of the first phalanx of the 4th 
finger.  There was palmar angulation at the fracture site.  
Pieces of shrapnel were imbedded in the soft tissues of the 
lateral aspect of the first interphalangeal joint of the 
middle finger.  There was some evidence of bone damage at 
this region.  Shrapnel was also noted on either side of the 
metacarpal phalangeal joint of the thumb on the medial 
aspect.  A treatment entry noted that the wounds were dressed 
and the Kirschner wire removed.  The veteran's diagnosis for 
his left arm was changed to compound fracture of the left 
ulna.  He was then transferred to the continental U. S. for 
further treatment.

The veteran received further treatment at the Naval Hospital 
in Great Lakes, Illinois.  An entry dated in May 1945 noted 
that sensation of the fingers and circulation had always been 
good.  There was no infection or drainage.  There was an 
absence of sensation of touch in the middle finger of the 
left hand.  The middle finger of the right hand was noted to 
have a foreign body present with markedly limited motion.  
The veteran continued to be treated for his wounds of his 
left forearm and right hand and fingers throughout the next 
several months.  As of June 1945, the wounds of the fingers 
of the right hand were healed and the shrapnel removed from 
the 3rd finger.  Limited motion was noted in the 2nd 
interphalangeal joints of both the 3rd and 4th fingers.  The 
veteran was also diagnosed with paralysis of the left median 
and ulnar nerves.

The veteran underwent surgery for his left forearm in 
November 1945.  He received ilial and tibial grafts that were 
secured by means of four screws.  He was placed on 
convalescent leave.  While on leave, the veteran fell in 
December 1945, suffering a simple fracture of the left tibia 
and fibula.  X-rays revealed a transverse fracture of left 
tibia in the upper one-third and a fracture of the proximal 
end of the left fibula.  His left leg was placed in a 
cylinder cast.  The veteran continued to receive follow-on 
care for his left leg.  An entry dated in June 1946 reported 
x-ray evidence of fair alignment of the tibia but good 
callus.  The veteran was then ultimately given a medical 
discharge in July 1946.  The SMRs did not contain any further 
evidence of treatment for the left forearm or right hand.

The veteran submitted his original claim for compensation 
benefits in July 1946.  The veteran was then granted a 100 
percent disability in August 1946.  The rating decision 
listed gunshot wound (GSW) of the left arm and leg [sic], 
fracture of the tibia, fibula, and ulna, residual deformity 
of the left hand and partial ankylosis of the knee and ankle.  
The rating decision did not address the wounds of the right 
hand.  The 100 percent rating was assigned for a period of 
six months.

The veteran submitted a certified copy of a record of 
marriage in November 1946.  The record of marriage reflected 
the veteran's marriage in October 1946.  It also listed his 
occupation as a truck driver.

The veteran was afforded a VA examination in January 1947.  
He complained of pain in the left leg at the site of his 
fracture and of paralysis of the nerves of the left hand and 
impaired sensation of the left hand with poor strength.  
Physical examination of the left forearm reported a round, 
well healed 1 1/2 inch entrance wound on the flexor aspect, 
mid-portion.  Palpation produced tingling in the thumb and 
index, and middle fingers.  There was a 5-inch well-healed 
surgical scar at the mid-ulna aspect.  Under this was a round 
2 3/8-inch by 1-inch scar.  Rough, jagged, bony, irregular 
edges were palpable under the thin scar tissue.  A screw was 
palpable in soft tissue.  Vibratory sense was normal.  
Paresthesia was produced to pin prick on palmar surface of 
the left hand, index, middle and 4th fingers.  Tingling was 
produced by light touch in same area.  Hypesthesia to pin 
prick in same areas and wrist.  Reflexes were normal.  The 
examiner reported atrophy of muscles and soft tissue of the 
entire forearm, wrist and hand with denervation of fingers 
radially.  There was decreased muscle strength and impaired 
flexor and extension of the hand.

The right hand had a 2-inch longitudinal scar that was 
slightly adherent to the flexor tendon of the thumb.  The 
scar was along the medial mid-portion of the thumb.  There 
was incomplete flexion at the proximal and middle phalangeal 
joints of the right middle and 4th fingers.  There was 
hypesthesia around the scar of the thumb.  Examination of the 
left leg revealed a 5-inch scar along the medial aspect of 
the upper tibia with enlargement and increased heat of the 
upper portion of the scarred area.  The enlargement was firm 
and slightly tender.  The examiner thought it could be an 
indication of an infection of the bone.  There was mild 
atrophy of the entire left lower extremity.  X-rays of the 
left forearm were interpreted to show a deformity involving 
the left ulna due to an old, healed fracture with an 
abundance of callous formation present.  There were 4 screws 
present.  There was an opaque foreign body unlike a piece of 
metal located in the soft tissues anterior to the radius in 
the lateral view and at the level of the 2nd superior screw.  
X-rays of the left leg were interpreted to show a deformity 
involving the proximal half of both bones of the left leg due 
to old, healed and united fractures.  The radiologist opined 
that the bony union impressed him as being definitely solid.

The examiner's diagnoses were: GSW of the left forearm with 
fracture, healed left ulna, with deformity of ulna and loose, 
tender metallic fragment; nerve injury involving the left 
radial, median, and ulnar nerves with paresthesia and 
impaired sensation and muscle strength due to GSW; atrophy of 
the left forearm and hand with impaired muscle strength; GSW 
of the right middle, 4th and thumb fingers with partial 
ankylosing of proximal phalangeal joints; healed fracture of 
the tibia with possible osteomyelitis; atrophy of the left 
lower extremity with impaired strength.

The veteran's disability ratings were adjusted in March 1947.  
He was assigned a 30 percent rating for a severe GSW of the 
left forearm with residual atrophy, retained foreign body and 
nerve involvement.  He was assigned a 20 percent rating for 
fracture of the left tibia with residual deformity.  He was 
also assigned a 10 percent rating for GSW of the middle and 
ring (4th) fingers of the right hand with favorable 
ankylosis.  Finally, the veteran was assigned a 10 percent 
rating for a moderate GSW of the right thumb involving muscle 
group IX.  The combined total disability rating was 60 
percent.

The veteran underwent surgery in September 1951 to remove one 
of the screws in his left forearm and to clip off the head of 
another screw.  The discharge summary reported the left leg 
to be slightly shorter than the right with a scar along the 
anterior left lower leg with a palpable defect in the tibia.  
There was a deformity of the right hand consisting of partial 
loss of the tip of the right middle finger and inability to 
fully flex the terminal phalanges of the right middle and 
ring fingers.  There was numbness over the medial palmar 
surface of the left hand and the index and middle fingers.  
The veteran was unable to fully flex his left 1st finger.  
There was moderate thenar and hypothenar atrophy of the left 
hand with loss of grip strength.  There was a tender scar 
along the ulnar aspect of the forearm with a palpable 
irregularity of the bone.  There was also a transverse scar 
of the medio-volar aspect of the arm.  X-rays were 
interpreted to show 4 screws in place in the region of a 
well-healed bone graft.  The discharge diagnosis was 
residuals of GSWs of the left forearm and right hand with 
pain overlying screw heads of old bone graft.  Treated and 
improved.

In a rating decision dated in January 1952, the RO maintained 
the previous disabilities and their respective ratings.  
However, disabilities involving an incomplete paralysis of 
the left median nerve and a scar with a bone defect of the 
left ilium (donor site) were granted service connection.  The 
veteran was assigned a 20 percent rating for the left median 
nerve and a noncompensable rating for his scar.  The total 
combined disability rating was increased to 70 percent as a 
result of the changes.

Associated with the claims file are three birth certificates 
for the years 1953, 1955, and 1957 to document the birth of 
three of the veteran's children.  The 1953 certificate listed 
the occupation of the veteran as a storeowner.  The 1955 
certificate listed the veteran self-employed and his usual 
occupation as grocer.  The 1957 certificate indicated the 
veteran was self-employed and the kind of business or 
industry as "DiStefano Joe D's Bar."

The veteran submitted a claim for increased ratings and TDIU 
in August 1994.  He submitted a statement in November 1994 
wherein he said that, except for a two-year stint with 
Chrysler, he had been self-employed for his work history.

He was afforded a VA examination in December 1994.  The 
veteran's complaints mostly involved residuals of the wounds 
to his left arm.  Physical examination reported a 9-cm scar 
on the volar aspect of the left forearm and a 12-cm scar on 
the lateral aspect of the left forearm.  The veteran's grip 
strength was weak on the left.  He was unable to completely 
flex his left index finger and maximum flexion at the tip of 
the finger was 1.5 cm from his palm.  He could not use his 
left hand to pick up objects except by employing his thumb, 
ring and little fingers.  There was an enlargement with 
tenderness of the carpal and metacarpal joint on the right.  
There was a small scar between the middle and ring fingers on 
the right.  Examination of the left lower extremity revealed 
a 9-cm scar on the anterior tibial plateau.  The veteran 
indicated the area of fracture as approximately 10-cm below 
the patella.  There was an obvious area of bony overgrowth 
that was palpable at that area but was not tender.  
Examination of the knee revealed a full range of motion with 
no evidence of instability.  There was an 11-cm scar over the 
left iliac crest from which a bone graft was taken.  The 
examiner further reported that x-rays showed no fracture of 
the tibia and fibula on the left.  There was a deformity of 
the proximal phalanx of the right ring finger.  Degenerative 
changes were noted in the hands.  The diagnoses were: old 
fracture of the right ring finger, old fracture of the left 
tibia and fibula, residual changes primarily from denervation 
and disuse in the left hand involving particularly the index 
finger, and mild osteoarthritis.

The veteran's claims were denied in April 1995 and he did not 
appeal that action.  The veteran resubmitted a claim for TDIU 
in April 1998.  The veteran submitted a formal application 
for benefits wherein he said that he had last worked in 1985 
and that he became too disabled to work that year.  He had 
been self-employed and had not attempted to obtain employment 
since that time.  He was not in receipt of any type of 
disability payments.

The veteran was contacted by the RO in June 1998 and 
requested to provide information regarding his last 12 months 
of employment.  The veteran responded that same month that he 
was last employed in a pizza shop.  He was the owner of the 
shop until he turned the business over to his son in 1985.

The veteran's claim was denied in August 1998.  The RO cited 
to the December 1994 VA examination results as not showing 
disabilities so severe as to prohibit the veteran from being 
unable to obtain and maintain substantially gainful 
employment.  The decision noted that the veteran had not 
alleged any type of treatment for his various disabilities 
and not furnished any evidence of an increase in their 
severity.

The veteran was afforded a hearing regarding his TDIU claim 
in April 1999.  The veteran testified that he first worked at 
Chrysler after he got out of the service in 1946.  The 
veteran said that he was initially given jobs that he could 
not perform because of his disabilities.  He was shifted to 
other jobs but forced to quit because of union-related 
complaints.  He said that he had not received any additional 
training since service.  He said that he worked for his 
sister and brother off and on.  The veteran testified that he 
went into the pizza business in 1960.  He said that he worked 
in a grocery store for his sister in the years before 1960.  
He stayed in the pizza business until 1982 when he turned it 
over to his son.  He felt that his self-employed status made 
it easier to work because of his disabilities in that he did 
not have to request time off.  He said that his disabilities 
had "started to get to me" when he turned the business over 
to his son.  He began to receive Social Security 
Administration (SSA) benefits in 1984 at the age of 62.  In 
regard to his work in the pizza business, the veteran said 
that he would make the dough and would teach his children how 
to do it.  He prepared the sauce and performed other cooking 
functions.  The veteran was asked if his wounds hurt.  He 
said no.  He did have some pain in the back and leg.  He 
added that he had started to play golf again, something that 
he was unable to do when he was younger.

Associated with the claims file are VA outpatient treatment 
records for the period from December 1996 to October 1998.  
The veteran was evaluated on two occasions for complaints of 
pain in December 1996.  An entry dated December 29 evaluated 
the veteran's left arm and right hand.  He was found to have 
a full range of motion of the left elbow and wrist.  He had 
pain with some mild swelling and tenderness of the first 
right metacarpophalangeal (MCP) joint.  A second entry, dated 
December 30, noted that the veteran complained of right hand 
pain.  He was unable to play golf and bowl because of 
increased edema and tenderness of the right MCP joint.  The 
pain was worse since the previous Wednesday when he was 
treated in a local emergency room and diagnosed with 
tendonitis.  He was requesting a cortisone injection.  
Physical examination of the first finger reported that the 
veteran was unable to fully flex the MCP and proximal 
interphalangeal (PIP) joints.  The assessment was 
osteoarthritis of the right hand.  An April 1997 entry did 
report pain, weakness and numbness of the left forearm.  
Another entry dated in September 1998 reported that the 
veteran complained of back pain.  He exercised by walking, 
although not as much.  He played golf and lived in Florida 
during the winter.  

The veteran submitted a claim for increased ratings for 
several of his service-connected disabilities in June 1999.  
The RO contacted the veteran in July 1999 and requested that 
he provide evidence of increased disability, to include 
recent medical treatment.  

Associated with the claims file are two VA outpatient 
treatment records, dated in January and July 1999, 
respectively.  The records were unrelated to the issues on 
appeal.

The veteran was afforded a VA neurology examination in 
December 1999.  The veteran related a history of how he 
sustained his wounds and broke his left leg.  He said that he 
experienced tingling in his left hand on occasion.  He denied 
pain.  He said that the sensation has returned almost 
completely.  He was able to flex his fingers so that the tips 
reached the palm of his hand.  The distal interphalangeal 
(DIP) joint of the 3rd finger flexed with some difficulty but 
still reached the palm of the hand.  The left wrist was noted 
to flex and extend normally.  Supination and pronation were 
also noted as normal.  There were no muscular fibrillations 
in the muscles of the left forearm.  There was mild atrophy 
of the thenar muscles of the left hand and decreased 
sensation along the radial aspect of the left hand.  The 
veteran used the thumb, 4th and 5th fingers to pick up 
objects.  The distal phalanx of the middle finger of the 
right hand was short and deformed.  Upon flexion, the 
fingertip did not quite reach the palm by approximately 0.5 
cm.  The examiner reported a 9-cm surgical scar on the volar 
aspect of the left forearm and a 12-cm surgical scar on the 
dorsal aspect of the left forearm.  Neurologically, the grip 
of the left hand was 3/5 and the right hand was 4/5.  
Electromyographic (EMG) and nerve conduction examination of 
the left upper extremity were consistent with partial and old 
left median neuropathy.  A x-ray of the left forearm was 
interpreted to show old fracture of the ulna.  There was 
minimal arthritis of the left wrist and elbow.  X-ray's of 
the right hand showed a minimal shortening of the distal 3rd 
finger phalanx and minimal arthritis of all of the fingers.  
The assessment was status post gunshot wound injury to the 
left forearm with partial, old left median neuropathy, and 
minimal shortening and deformity of the distal phalanx of the 
right middle finger.

The veteran was also afforded a VA orthopedic examination in 
December 1999.  The veteran said that he could not make a 
proper fist with his left hand and had occasional pain and 
tingling near the scar over the left arm.  He also complained 
of pain in the left knee and leg area.  He had difficulty 
using his right hand [sic] finger.  The veteran was noted to 
have said that his condition had improved a lot in 50 years 
and that he was presently taking it easy.  It was 
acknowledged that the veteran was right handed.  Examination 
of the right hand reported it to be normal looking.  There 
were no scars.  The distal tip of the middle finger was short 
and deformed from previous injury.  Grip strength was 
moderate.  The fingers reached his palm with the exception of 
the middle finger.  There was no evidence of carpal tunnel 
syndrome.  The examiner reported a 5-inch surgical scar on 
the anterior area of the left forearm.  There was also a 5-
inch scar over the ulnar side of the forearm.  The ulnar scar 
was adherent to the bone.  The left hand was noted to be warm 
and dry.  Sensation was normal and grip strength was 
described as moderate.  The veteran could not flex the index 
finger completely but there was no pain.  There was no 
evidence of carpal tunnel syndrome but there was mild atrophy 
of the thenar area.  Examination of the left leg reported 
normal alignment with no tenderness and the skin was reported 
as healthy.  X-rays were interpreted to show a fracture near 
the base of the right thumb on the right side with some 
arthritic spur formation.  Additional x-rays of the left 
forearm revealed a completely healed ulnar fracture with 
hardware present.  Also, x-rays of the left leg showed a 
healed fracture of the upper tibia and fibula.  The diagnoses 
were history of GSW of the left forearm with healed fracture 
of the ulna, history of GSW to the right thumb with residual 
degenerative changes at the base of the thumb, no residual of 
GSW of the right ring finger, deformed and shortened tip of 
right middle finger and evidence of trauma to the left leg 
with healed fracture of the tibia and fibula.

The veteran submitted his notice of disagreement in August 
2000.  He maintained that his injuries were all combat 
related and should be evaluated as one.  He also stated that 
he felt the left hand and arm were "one of the same" and 
should be evaluated that way. 

II.  Analysis

The Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
This will be discussed in greater detail later in the 
decision.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Under the pertinent regulations in effect for the evaluation 
of muscle disabilities, a comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56 (2000).

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (2000).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of the 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of the missile 
through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance when compared with the sound side 
will demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2000).

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence shows hospitalization for 
a prolonged period for treatment of wound.  There is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56 (d) (2000).

GSW Left Arm

The veteran has been assigned a 30 percent schedular rating 
for residuals of injury to muscle group VII of the left 
(minor) forearm under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5307 (2000), which sets forth the specific 
schedular criteria for the evaluation of injuries to muscle 
group VII.  The 30 percent rating is assigned for severe 
injury to this muscle group in the minor upper extremity and 
is the maximum schedular rating assignable for this 
disability.  Therefore, an evaluation in excess of the 
currently assigned 30 percent for the veteran's residuals of 
a gunshot wound to muscle group VII in his minor upper 
extremity can only be assigned on an extraschedular basis 
under the provisions of 38 C.F.R. § 3.321(b) (2000).

Under the provisions of 38 C.F.R. § 3.321(b), an 
extraschedular rating may be assigned if there is such an 
unusual disability picture as to render impractical the 
application of the regular schedular criteria with such 
related factors as marked interference with employment or 
frequent periods of hospitalization.  Neither of the above 
has been shown in this case.  The veteran obviously sustained 
severe damage to muscle group VII of the left upper extremity 
but the 30 percent schedular rating currently in effect 
contemplates such a level of disability for a minor upper 
extremity.  No marked interference with employment due to 
this disability has been demonstrated and the veteran's GSW 
to the left forearm has never required frequent periods of 
hospitalization since service discharge.  Therefore, the 
criteria for an evaluation in excess of 30 percent for 
residuals of injury to muscle group VII of the left (minor) 
forearm on an extraschedular basis have not been met and the 
veteran's claim for such an increased rating must be denied.

Paralysis of the Left Median Nerve

The provisions of 38 C.F.R. § 4.120 (2000) dictate that 
neurologic disabilities are ordinarily rated in proportion to 
the impairment of motor, sensory or mental function, with 
special consideration of any psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.

The veteran's incomplete paralysis of the left median nerve 
has been rated under Diagnostic Code 8515.  38 C.F.R. 
§ 4.124a (2000).  Under Diagnostic Code 8515, moderate 
incomplete paralysis of the median nerve is rated 20 percent 
disabling on the minor side.  A 40 percent rating is for 
application where there is severe incomplete paralysis on the 
minor side.  Finally, a 60 percent rating is warranted where 
there is complete paralysis with manifestations such as the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of the middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of the thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances.  The term "incomplete paralysis", with 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

In applying the criteria under Diagnostic Code 8515, the 
evidence of record does not support a rating for a severe 
disability.  The January 1947 VA examination provided an 
assessment of this disability after the veteran had healed 
and was discharged from service.  The examination findings 
noted vibratory sense was normal.  There was paresthesia to 
pin prick.  Reflexes were normal and there was atrophy of the 
muscles and soft tissue of the entire forearm, wrist and hand 
with deviation of the fingers radially. 

More recent VA examination reports, dated in December 1994 
and December 1999 reflect an improvement since that time 
although the veteran still complained of residual tingling 
and decreased sensation.  He was unable to fully flex his 
index finger.  The grip strength was noted as weak and the 
veteran used his thumb, ring and little finger to pick up 
objects.  An EMG/NCV test from December 1999 was interpreted 
to show partial old paralysis of the median nerve

The VA outpatient treatment records reflect several instances 
of treatment for complaints of pain, weakness, numbness, 
decreased sensation and grip loss in 1997. 

In light of the findings regarding the veteran's current 
symptomatology, the Board finds that the appellant's 
disability is not such as to warrant a 40 percent rating for 
severe incomplete paralysis of the median nerve as 
contemplated under Diagnostic Code 8515.  

Residuals of Fractured Tibia/Fibula

The veteran's residuals of a left tibial and fibular fracture 
are evaluated as 20 percent disabling under Diagnostic Code 
5262, for malunion of the tibia and fibula.  38 C.F.R. 
§ 4.71a (2000).  Under Diagnostic Code 5262, a 20 percent 
disability rating is warranted where there is moderate knee 
or ankle disability.  A 30 percent rating is for 
consideration where there is marked knee or ankle disability.  

The veteran had a full range of motion of the left knee at 
the time of his December 1994 VA examination.  X-rays showed 
no evidence of fracture.  Diagnosis was old fracture of the 
left tibia and fibula.  There were several entries in the VA 
outpatient treatment records that addressed treatment 
provided for complaints of bilateral knee pain.  The veteran 
was diagnosed with osteoarthritis of the knees.  However, the 
diagnosis was not related to any incident of service and was 
not said to be a residual of the old left leg fracture.

The December 1999 VA orthopedic examination reported that x-
rays of the left leg showed a healed fracture of the upper 
tibia and fibula.  The left leg showed normal alignment with 
no tenderness and the skin was reported as healthy.

After careful consideration of the veteran's contentions and 
the medical evidence of record, the Board is unable to find 
that an increased evaluation is warranted for the veteran's 
left leg disability.  As noted above, x-rays from 1994 and 
1999 show healed fractures of the upper tibia and fibula.  
Therefore, without evidence of malunion of the tibia and 
fibula with marked knee or ankle disability, an increased 
evaluation is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

The Board has considered other diagnostic codes for possible 
application.  However, there is no evidence of favorable 
ankylosis, severe recurrent subluxations, limitation of 
flexion of the left leg to 15 degrees, or limitation of 
extension of the left leg to 20 degrees to warrant an 
assignment of an increased rating under Diagnostic Codes 
5256, 5257, 5260 and 5261, respectively.  38 C.F.R. § 4.71a.

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45 (2000), VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness to the 
extent that any such symptoms are supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, there is no medical evidence of weakness, 
instability, excess fatigability, or incoordination.  
Further, although painful motion has been noted in the most 
recent VA examination, the Board finds that this is 
contemplated in the current evaluation for moderate knee 
disability.

GSW the Right Middle and Ring Fingers

The residuals of the veteran's GSW of the right middle and 
ring fingers has been rated 10 percent disabling under 
Diagnostic Code 5223 as two digits of one hand (major) with 
favorable ankylosis or limited motion.  38 C.F.R. §§ 4.71a.  
Favorable ankylosis, or limited motion, of two digits of one 
hand are rated as follows: a 10 percent rating is applicable 
when the two digits involve the middle and ring fingers of 
the major hand.  The 10 percent rating is the maximum 
schedular rating available for favorable ankylosis of these 
fingers on the major hand.

Two notes under Diagnostic Code 5223 provide: (a) The ratings 
for codes 5220 through 5223 apply to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  (b) Combination of 
finger amputations at various levels, or of finger 
amputations with ankylosis or limitation of motion of the 
fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. § 4.71a Diagnostic Code 5223.

The results of the December VA examinations reported that the 
right hand was normal looking.  No scars were observed 
although the distal tip of the middle finger was noted to be 
short and deformed.  The orthopedic examiner found no 
residual of the GSW for the 4th finger.  Grip strength was 
described as moderate on the orthopedic examination, and 4/5 
by the neurology examiner.  The fingers could reach the palm, 
with the exception of the middle finger.  The neurology 
examiner said that the tip of the middle finger was 
approximately 0.5-cm short of the palm.  The amount of 
movement of the fingers clearly shows that the veteran's 
fingers are not ankylosed.  Ankylosis is stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure." DORLAND'S at 86.).  Coyalong v. West, 12 Vet. 
App. 524, 528 (1999).

In any event, the veteran is in receipt of the maximum 
permissible evaluation for ankylosis or limited motion of 
these two digits of the major hand.  There is no medical 
evidence of favorable ankylosis of any other finger 
combinations or three or more digits of the veteran's major 
hand so Diagnostic Codes 5220, 5221 and 5222 are not for 
application.  There is no medical evidence of unfavorable 
ankylosis of any digit.  Therefore Diagnostic Code 5223 most 
closely reflects the veteran's disability.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Finally, the Board notes that as the veteran was able to 
touch the palm with all of his fingers, with the exception of 
the middle finger (0.5 cm), the RO could have found the 
disability to be noncompensable.  However, as the rating has 
been in effect for over 20 years, a reduction is not allowed.  
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) (2000).

GSW Right Thumb

The veteran's residuals of a GSW of the right thumb, 
involving muscle group IX is rated under Diagnostic Code 
5309.  38 C.F.R. § 4.73.  A note under Diagnostic Code 5309 
provides that injuries to muscle group IX are to be rated on 
the basis of limitation of motion with a minimum evaluation 
of 10 percent.  The veteran's disability has been rated at 
the 10 percent minimum level since March 1947.

The Board notes that the residuals of the veteran's GSW of 
the thumb have been found to be minimal going back to the 
January 1947 VA examination.  The same is true from the 1951 
VA examination.  In December 1994, there were no reported 
findings involving the GSW of the right thumb although the 
examiner noted minimal residuals to the right middle and 4th 
fingers.  The December 1999 VA examinations reported no 
objective residuals of the GSW to the thumb other than the 
presence of degenerative changes at the base of the thumb.  

The Board does note that the veteran was treated on several 
occasions in 1997 for complaints of pain involving the right 
MCP joint.  However, there is no indication of ongoing 
problems with the right thumb.  Moreover the veteran was 
noted to be able to reach the palm with all of his fingers 
and there was no evidence of carpal tunnel syndrome of the 
right arm.  Grip strength was moderate or 4/5 as related by 
the VA examiners.

The record demonstrates that the veteran has little 
limitation of thumb motion.  There is no evidence of nerve 
involvement, atrophy, or more than minimal loss of strength.  
There are no subjective complaints of pain, fatigue, or 
incoordination on use.  There is no evidence of wrist 
involvement.  Even if there was wrist involvement, the 
maximum evaluation authorized for limitation of motion of a 
wrist is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  Therefore, even with consideration of 38 C.F.R. §§ 
4.40, 4.45, the disability does not warrant a higher 
evaluation on any basis.

The Board has also considered whether there is any other 
schedular basis for granting an evaluation in excess of 10 
percent.  Review of the Rating Schedule reveals no other 
diagnostic code or combination of codes that would allow a 
schedular rating higher than the currently assigned 10 
percent evaluation for residuals of a GSW of the right thumb.

Scar with Bone Defect

Previously, the veteran's disability was rated as 
noncompensable scars under Diagnostic Code 7805, which 
provides for disability ratings for scars based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (2000).

The Board has also considered other rating criteria with 
respect to this issue.  A 10 percent evaluation is warranted 
under Diagnostic Code 7804 for superficial scars that are 
tender and painful on objective demonstration, while a 10 
percent evaluation is for consideration under Diagnostic Code 
7803 if the laceration is poorly nourished or ulcerated.  
38 C.F.R. § 4.118.

The VA examination of November 1951 described a 3-inch by 1-
inch bone defect of the left iliac crest (donor site) with a 
well-healed scar.  The veteran was assigned a noncompensable 
rating for the disability in January 1952.  The scar was 
described as 11 cm in length at the time of the December 1994 
VA examination.

There is no evidence of record that the veteran's scar/bone 
defect of the left iliac crest has increased in disability.  
There is no evidence of complaints or treatment related to 
the disability and the examination results from 1994 and 1999 
do not reflect any findings pertaining to a change in the 
scar/bone defect.  Further, the veteran has not alleged any 
worsening of the disability.

In light of the negative medical findings, there is no basis 
to justify an increased rating for the veteran's scar/bone 
defect.  Either as a limitation of function or under 
Diagnostic Codes 7803, and 7804, respectively.

TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2000).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of use of work-related functions 
due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2000) (stating that age may not be a factor in evaluating 
service- connected disability or unemployability); Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The issue before the Board is whether the veteran's service-
connected residuals of a severe GSW of the left arm 
(evaluated as 30 percent disabling); incomplete paralysis of 
the median nerve of the left hand (evaluated as 20 percent 
disabling); fracture of the left tibia (evaluated as 20 
percent disabling); GSW of the middle and ring fingers of the 
right hand (evaluated as 10 percent disabling); GSW of the 
right thumb (evaluated as 10 percent disabling); and, a 
noncompensable evaluation for scar, with bone defect of the 
left ilium (combined disability rating of 70 percent) by 
themselves, and without consideration of any of his 
nonservice-connected disabilities, preclude all forms of 
substantially gainful employment in the national economy 
which are consistent with his education and occupational 
experience and which would afford a living wage.  

In this case, the veteran's left arm and right hand 
disabilities have a common etiology as residuals of his GSWs.  
Therefore, the veteran meets the percentage criteria for an 
award of TDIU by having combined disabilities totaling 70 
percent and a "single" disability rated as 40 percent 
disabling.  38 C.F.R. § 4.16(a).  The remaining question, 
then, is whether the veteran is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.

The veteran completed either one or two years of high school, 
he gave different responses on claims forms submitted in 1998 
and 1999, respectively.  A certified copy of record of 
marriage submitted by the veteran in 1946 listed his 
occupation as a truck driver.  Birth certificates of record 
for three children show the veteran as a store owner in 1953, 
self-employed as grocer in 1955, and self-employed at a bar 
in 1957.  The veteran testified at a hearing in April 1999 
that he worked for approximately 18 months at Chrysler after 
service.  He said that he then worked for his sister in a 
grocery store until he opened his own business in 1960.  He 
then owned, managed and operated a pizza business until he 
turned it over to his son in the mid-1980's.  The veteran 
further testified that he was not in receipt of Social 
Security Administration (SSA) disability payments and there 
is no indication in the claims file that he ever received 
such payments in the past.  Moreover, the veteran indicated 
on his several claims forms that he has not attempted to 
obtain employment since he last worked.

The Board does not find that his service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  The evidence shows that 
the veteran voluntarily retired from his ownership of a 
business at age 63.  Other evidence of record, suggests that 
he was self-employed prior to 1960, as indicated in the 
several birth certificates submitted as copies of official 
records.  The veteran clearly has extensive experience in 
managing a business.  His decision to voluntarily retire is 
not sufficient to find that he was not, and is not, able to 
obtain and maintain substantially gainful employment.  He has 
not submitted any objective evidence that he has attempted to 
obtain employment and been unsuccessful as a result of his 
service-connected disabilities.  Moreover, there is no 
medical opinion of record stating that the veteran is 
unemployable due to his service-connected disabilities. 

In light of the above evidence, the Board finds that the 
preponderance of the evidence is objectively against 
concluding that the veteran's service-connected disorders 
alone preclude his return to all such forms of substantially 
gainful employment.

Finally, The Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting increased ratings for the 
veteran's several service-connected disabilities or to find 
that he is unable to obtain and sustain gainful employment 
solely as a result of his service-connected disabilities.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA, 
§ 4, (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102 (2000).

III.  VCAA

In regard to the VCAA, the Board notes that Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1999), requires 
consideration of whether a previous version, or the change in 
law, is more favorable to the veteran.  The VCAA eliminates 
the requirement to submit a well-grounded claim, and 
represents a codification of the duty to assist and provide 
notification to a claimant that is more favorable to the 
veteran.

Prior to the passage of the VCAA, increased rating and TDIU 
claims were generally considered to be well grounded and VA 
had a duty to assist in the development of such claims under 
the prior scheme of claim development under Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In this case, the RO 
assisted the veteran by obtaining all medical and other types 
of evidence identified by the veteran in support of his 
claim.  In addition, the veteran was provided two medical 
examinations to specifically evaluate his service-connected 
disabilities.  The veteran has not alleged that there are any 
outstanding treatment records that could be obtained to 
support his claim.  Moreover, he has been informed of the 
criteria necessary to establish his claims for increased 
ratings and TDIU.  The Board finds that there is no further 
duty to assist the veteran in that there is no new evidence 
to pursue and the appellant has been provided with current VA 
examinations to evaluate his service-connected disabilities.  
VCAA, § 3(a), (to be codified at 38 U.S.C. § 5103A).

In regard to notification, the veteran was informed of the 
elements necessary to establish increased ratings and 
entitlement to TDIU.  The August 1998, June 1999, and July 
2000 rating decisions, October 1998 and August 2000 
statements of the case, and the April 1999 and July 2000 
supplemental statements of the case all either provided a 
discussion of the pertinent laws and regulations or informed 
the veteran of why the evidence did not satisfy the necessary 
criteria to establish entitlement to increased ratings and/or 
TDIU.

Upon review of the claims file, the Board is satisfied that 
the veteran was provided full assistance in the development 
of his claim and notice of VA actions as contemplated under 
the VCAA.  Accordingly, there is no basis to remand the case 
to the RO.  The Board has also considered possible prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), by the Board's review under the VCAA in the first 
instance.  The Board finds that there is no prejudice to the 
veteran by the Board's actions.  As noted before, the RO 
provided the veteran with essentially the development 
required by the VCAA.  The veteran has not alleged that there 
is any outstanding evidence that would demonstrate that he 
satisfies the criteria for increased ratings or entitlement 
to TDIU at this time.



ORDER

Entitlement to an increased rating for residuals of a severe 
GSW of the left arm involving muscle group VII is denied.  

Entitlement to an increased rating for incomplete paralysis 
of the left median nerve is denied.

Entitlement to an increased rating for fracture of the left 
tibia is denied.

Entitlement to an increased rating for GSW of the middle and 
ring fingers of the right hand is denied.

Entitlement to an increased rating for GSW of the right thumb 
is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

